Rugg, C. J.
These are two actions of tort. In one the plaintiff seeks to recover damages for the conscious suffering and in the other the statutory penalty for the death of his intestate, alleged to have been caused by the defendant. The intestate lost his life in connection with being a passenger upon the Bay State, a steamship operated by the defendant between Boston and Portland.
1. A question as to the proper venue of the actions lies at the threshold. It is agreed that the damage and injury were received in Essex County, that the plaintiff and his intestate lived in Norfolk County and were employed as the manager and the assistant manager respectively in one of the departments of a large store in Suffolk County. Whether the actions rightly were brought in Suffolk County depends upon the meaning of “usual place of business” in St. 1904, c. 320, amending R. L. c. 167, § 6, whereby it is provided that actions like these “ shall be brought in the county in *131which the plaintiff lives or has his usual place of business, or in the county in which the alleged injury or damage was received. ”
In determining the meaning of the statute in this respect, its history is important. St. 1854, c. 322, first permitted transitory actions to be brought in the county where either party had his “usual place of business,” but confined its operation to cases where all the parties were residents of the Commonwealth. St. 1856, c. 70, provided that where the plaintiff in a transitory action was a non-resident, the action might be brought in the county in which the defendant lived, or “principally transacts his business, or follows his trade or calling, if he resides in this Commonwealth.” But it did not affect St. 1854, c. 322. These two statutes both continued in force until 1860, when they were combined in c. 123, 11 of the General Statutes, in these words : “Transitory actions, except in cases in which it is otherwise provided, if any one of the parties lives in the State, shall be brought in the county where some one of them lives or has his usual place of business.” The reference to “trade or calling” contained in St. 1856, c. 70, was omitted. The commissioners on revision, in their note to this section, give no information as to the purpose or intent of this change, although referring to another change made in the section. Interpreting the law as it stood from 1856 until the enactment of the General Statutes, it is to be observed that, in order to give full force and effect to all the words used in St. 1856, c. 70, as compared with St. 1854, c. 322, it must be presumed that the Legislature intended for the later act a broader scope than for the earlier. It is a well recognized rule in the interpretation of statutes that, where reasonably possible, full force and effect should be given all the words used by the Legislature. Previous to 1854 transitory actions could be brought only in the county in which one of the parties had his residence. When the venue was extended in 1854, it included the county of the usual place of business of either, where both parties resided within the Commonwealth. It may well have been thought in 1856, when the venue for nonresident plaintiffs was extended, that it might include not only the residence and the place of business, but also the place of employment, of resident defendants. If the question had arisen in 1859, it cannot well be doubted that the court would have held that “usual place of business” as used in St. 1854, c. 322, had a more *132restricted signification than the words, “In which he principally transacts his business, or follows his trade or calling” of St. 1856, c., 70. The rational explanation of the action of the Legislature in enacting the General Statutes touching this subject, by employing only the words of the statute of 1854, and omitting entirely those contained in the statute of 1856, appears to us to be that it was intended to recur to the meaning of the words of the earlier statute and discard the broader reference contained in, the later statute. This is something more than a mere verbal change in the revision of a statute, which would not affect its meaning, Shawmut Commercial Paper Co. v. Brigham, 211 Mass. 72, 74, and reaches to a modification of the substance. This interpretation is confirmed by St. 1904, c. 320, which governs the venue of these actions. The purpose of. that statute, as.was pointed out in Sandler v. Boston Elevated Railway, 218 Mass. 333, was to relieve the courts of Suffolk County, in which many defendants in actions of negligence have a usual place of business, from the trial of actions where the alleged act of negligence happened in another county and the plaintiff resided or had his usual place of business in another county. Its manifest design was to diminish the number of trials which theretofore could be had in Suffolk County, and thus to save to that county what was felt to be a disproportionate expense in the maintenance of jury trials. It should be interpreted, so far as reasonably practicable, in such way as to further this design.
The words, “usual place of business,” apart from special circumstances throwing light upon their meaning, may be given a comprehensive meaning, Goddard v. Chaffee, 2 Allen, 395, and have been held to include the usual place of labor or employment in the service of another,* although there are contrary decisions.† It follows that the words used in our statute, in the light of its history, do not include a place where one pursues a “trade or calling.” The work of the plaintiff and the intestate in a de*133partment store comes rather within the description of “trade or calling” than “place of business.” It is employment as distinguished from business. Therefore the venue of these actions was laid improperly in Suffolk County. They should have been brought either in the county of the residence, which was Norfolk, or where the alleged act of negligence occurred, which was Essex.
As under R. L. 167, § 14, the actions may be transferred to the proper county and there tried again, other questions now fairly presented and likely to arise in substance at a new trial are considered.
2. There was evidence tending to show that there was, on a deck of the steamship where passengers were permitted to go, a space, variously estimated at from three to five feet between a life boat on one side and a life raft on the other, where there was no rail, guard or protection to prevent a passenger from waiting, being thrown or falling over the ship’s side to the water; that, .as the plaintiff’s intestate, walking along at about half past nine o’clock in the evening with a camp stool in his hand, was in the act of putting it down, the vessel gave a lurch and he fell overboard. If this evidence was believed, it was sufficient to support a finding of due care. It well may be found that a passenger upon an ocean going steamship, during the voyage, may assume that no place where he is allowed to go will be left entirely without some safeguard to prevent a passenger from falling overboard.
3. The manner of the accident was not left wholly to surmise or conjecture. If the testimony just narrated were taken at its full value, it reasonably might have been thought to show that the plaintiff’s intestate was caused to fall overboard by the lurch of the ship and not by his own volition or lack of attention.
4. It cannot be said as matter of law that he assumed the risk of such an injury. If the jury believed that there was no adequate cause for him to know that there was no guard or protection, then there was no room for the operation of the maxim volenti non fit injuria. Even though it may have been obvious that there was no chain or guard stretching over the space between the life boat and the raft, it might still have been reasonable to assume that there was a rail or other protection at the edge of the deck.
5. It has been earnestly argued in behalf of the defendant that because of the regulations of the United States requiring life boats *134to be so placed and fitted that they can be launched safely in less than two minutes, it should have been ruled that there could be no recovery on the fourth count of the declaration, which alleged the negligence of the defendant to have consisted in failing to provide against the removal or unfastening of chains, which it appeared were provided commonly to protect the space between the life boat and the raft. It contends that nothing more permanent than chains which would unfasten easily could have been used at this place. But it could not have been ruled as matter of law that this was the only practicable protection. What was a sufficient and appropriate guard was a matter to be determined upon all the evidence. If the only kind of guard, consistent with the federal regulation as to launching the life boats, was an insecure one, then it might have been found that passengers should have been excluded from the immediate neighborhood.
6. The jury rightly were instructed that the only negligence for which the defendant could be held responsible was that of its servants or agents. Joy v. Winnisimmet Co. 114 Mass. 63. But there were several hundred passengers on this boat and necessarily some degree of inspection was required, in the exercise of the high responsibility resting upon the defendant as a common carrier, to see that the various parts and appointments of the vessel remained safe and were not put out of place or rendered dangerous by such ignorant or stupid persons as commonly might be anticipated among so large a number of passengers. The defendant was not obliged to act on the theory that passengers wilfully would remove guards placed for their protection; but, if the peril ' that was disclosed by the accident was one likely to occur, then the defendant would be required to provide against it, so far as reasonably possible. It properly was left to the jury to determine whether such reasonable inspection as the defendant ought to have exercised, in view of the number of passengers carried and the nature of the particular place and its fittings, and the danger likely to follow from its becoming unguarded, would have revealed the fact that the guard chain had become unfastened. Peverly v. Boston, 136 Mass. 366. Glennen v. Boston Elevated Railway, 207 Mass. 497. There is nothing inconsistent with this conclusion in Lyons v. Boston Elevated Railway, 204 Mass. 227. There was evidence that the place where the ac*135cident occurred was without chain or other guard for a period of several hours. This might have been found to have been negligence.
7. The other requests of the defendant not covered by what has been said either were given in substance in the fair and comprehensive charge of the presiding judge, or rightly were refused as being directed to fragmentary or indecisive portions of the evidence.
8. The form of questions submitted to the jury might have been modified so as to overcome the objections urged by the defendant. Without deciding that the exceptions would be sustained on this ground, in view of the accompanying explanation of the judge, it would have been better to have put the question in some such form as this: “Did the defendant negligently fail to guard the place where the accident happened ? ” or in some other way to have avoided the implication that the place was unguarded and the only point to be decided was whether that was a negligent act.
All that has been said under paragraphs numbered 5 to 8, both inclusive, of this opinion, relates solely to the action for conscious suffering.
9. Manifestly there was a mistrial in the action to recover the penalty for causing the death of the intestate. The trial of that action proceeded on the theory that it was governed by St. 1907, c. 375, which is the general statute imposing a penalty for negligently causing the death of a human being in instances where no other remedy is given. But that statute has no application to a common carrier of passengers. That was decided expressly as to street railways by Brooks v. Fitchburg & Leominster Street Railway, 200 Mass. 8. It is plain from that decision that the liability of such a common carrier as the defendant for. causing the death of a passenger depends wholly upon R. L. c. 70, § 6. See also Boott Mills v. Boston & Maine Railroad, 218 Mass. 582, 586.
But no' exception specifically directed to this procedure was ■ taken at the trial. Since the exceptions are, sustained on another ground, it is not necessary to determine whether a new trial would have been ordered now for that reason alone. See Bond v. Bond, 7 Allen, 1, 6.
Neither is it necessary to decide whether the questions of the negligence of the defendant in its corporate capacity or of the gross *136negligence or unfitness of its servants or agents, were raised by some of the defendant’s requests for instructions in general terms, although not then thought of. Parrot v. Mexican Central Railway, 207 Mass. 184, 190. Assuming that these questions are raised upon the present record the rule of damages and the grounds of liability set forth in St. 1907, c. 375, under which the case was tried, are quite different from those established by B. L. c. 70, § 6, under which alone the defendant in law could be held liable. Therefore it appears to be wiser not to decide these points until the case has been tried and the evidence produced with a view to presenting them.

Exceptions sustained.


 Lewis v. Davis, 8 Daly, 185. Burke v. Burke, 58 N. Y. Supp. 676. Brassack v. Interborough Rapid Transit Co. 121 N. Y. Supp. 215. Coker v. State, 12 Ga. App. 425. Idelett v. State, 81 S. E. Rep. 379. In re Belcher, Fed. Cas. 1237. In re Bailey, Fed. Cas. 753. Collector of Taxes of Boston v. New England Trust Co. post, 384.


 In re Lipphart, 201 Fed. Rep. 103. In re Magie, Fed. Cas. 8951.